          Case 1:19-mj-00186-DAR Document 2 Filed 07/17/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       :      MAGISTRATE NO:
                                               :
               v.                              :
                                               :
JOSHUA DAVID MCCARTY                           :      UNDER SEAL
                                               :
                                               :
                       Defendant.              :

             GOVERNMENT'S MOTION TO SEAL THE CRIMINAL
       COMPLAINT AND STATEMENT OF FACTS AND TO DELAY ENTRY ON
               THE PUBLIC DOCKET OF THE FILING OF THIS
              MOTION TO SEAL AND ALL RELATED MATTERS

       The United States, by and through its attorney, Jessie K. Liu, the United States Attorney

for the District of Columbia, hereby respectfully submits this motion to seal the accompanying

criminal complaint, statement of facts and the instant order to seal, and to delay entry on the public

docket of this motion to seal and all related matters. In support of this motion, the government

states as follows:

       The defendant in this case is a target in an ongoing investigation involving Production of

Child Pornography, in violation of Title 18, United States Code, Section 2251(a) & (e),

Distribution of Child Pornography, in violation of Title 18,          United States Code, Section

2251(a)(2), and Advertising Child Pornography, in violation of Title 18, United States Code,

Section 2251(d)(1)(A).

       The sealing order is necessary because the statement of facts contains sensitive

information, the disclosure of which would not be in the interest of the government or the public.

       The criminal complaint and statement of facts in this case is the result of an ongoing

criminal investigation. Based on the nature of the ongoing criminal investigation, the government
          Case 1:19-mj-00186-DAR Document 2 Filed 07/17/19 Page 2 of 3



submits that public disclosure of the criminal complaint and statement of facts would likely

compromise the criminal investigation by placing the personal safety of individuals that may be

cooperating with the government at risk.

       It is common practice for individuals associated with criminal organizations to check the

court’s electronic filing system known as PACER or the public record in the Criminal Clerk's

office to ascertain whether the government has filed any pleadings under seal in cases against

former associates. Consequently, public notice of the filing of the sealed pleadings or proceedings,

itself, is likely to compromise any ongoing criminal and grand jury investigation that would stem

from this case, and present a substantial risk to the personal safety of individuals cooperating with

the government.

       Accordingly, the government submits that these facts present an extraordinary situation

and a compelling governmental interest which justify not only the sealing of the criminal complaint

and statement of facts but also a delay in the public docketing of the filing of these sealed pleadings

and the accompanying order until:(1) the substantial risk to the personal safety of cooperating

individuals has been eliminated and (2) the government represents that it can continue its criminal

investigation without substantial risk that it would be jeopardized due to the public docketing of

the fact that sealed pleadings have been filed in this case. See Washington Post v. Robinson, 935

F.2d 282, 289 (D.C. Cir. 1991).




                                                  2
          Case 1:19-mj-00186-DAR Document 2 Filed 07/17/19 Page 3 of 3



       WHEREFORE, it is respectfully requested that this Government’s Motion to Seal the

Criminal Complaint and Statement of Facts and to Delay Entry on the Public Docket of the

Filing of this Motion to Seal and all Related Matters be granted.

                                                     Respectfully submitted,

                                                     JESSIE K. LIU
                                                     UNITED STATES ATTORNEY
                                                     D.C. Bar Number 472845

                                             By:      /s// Andrea Hertzfeld
                                                     Andrea Hertzfeld
                                                     Assistant United States Attorney
                                                     DC Bar Number 494059
                                                     555 Fourth Street, N.W., Room 4832
                                                     Washington, D.C. 20530
                                                     Telephone: (202) 252-7808
                                                     Email: Andrea.Hertzfeld@usdoj.gov




                                                3
